Hoxvell, J.
The plaintiff, a resident of Camden, Arkansas, sues on a draft of $4101 50, drawn by H. EL Bein on the twenty-fourth of February, 1872, in New Orleans, on the defendants, upon the allegation that the said H. H. Bein was the agent of the defendants to purchase cotton in Camden, ship it to them and draw on them for the purchase price, and that said draft was draxvn in the course of such operations, as many others had been which wore duly honored, but payment of this xx'as refused.
'The answer denies that said Bein xvas the agent of defendants, or had authority to draxv the draft in suit.
*89From a judgment in iavor of plaintiff defendants have appealed.
The evidence satisfies us that Bein was not the general agent of the defendants, but was simply authorized to fill special orders for the purchase of cotton in given quantities for account of certain-named parties including said Bein himself, and to draw on the defendants for the price, with a margin, and attach bills of lading to the drafts. In some instances money was deposited with plaintiff’s bankers in New Orleans to cover specific shipments, and bills of lading and invoices were forwarded. The draft in suit is not shown to have been drawn upon any shipment of cotton or accompanied by any bill of lading, which were the conditions upon which drafts were to be drawn and honored.
The plaintiff has failed to show any authority in Bein to draw this draft, which was drawn in Now Orleans, and not from the point where1, the transactions had previously been conducted.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of defendants with costs.